Cobb, J.
1. It is not an abuse of discretion to refuse to grant a continuance upon the ground of absent witnesses, where the applicant therefor fails to show afiirmatively to the court that the application is not made for delay, and where from all the facts before him the judge is warranted in finding that such-was the purpose for which the continuance is sought. Penal Code, §962.
Submitted November 6.
Decided November 28, 1899.
Indictment for assault with intent to murder. Before Judge Littlejohn. Chattahoochee superior court. March term, 1899.
T. T. Miller and E. J. Wynn, for plaintiff in error.
S. P. Gilbert, solicitor-general, contra.
2. There was sufficient evidence to support the verdict, and the judgment of the trial court refusing a new trial will not be reversed.

Judgment affirmed.


All the Justices concurring.